

SECOND AMENDED AND RESTATED
SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SECOND AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT (this
"Agreement") is entered into as of June 21, 2010, by and among UNITED MORTGAGE
TRUST, a Maryland trust ("Subordinated Creditor"), UNITED DEVELOPMENT FUNDING,
L.P., a Delaware limited partnership (the "Company"), and WESLEY J. BROCKHOEFT,
an individual, as Agent for all Senior Lenders (as hereinafter defined) party to
the Senior Credit Agreement described below.
 
R E C I T A L S
 
A.           The Company, UDF TX One, L.P. ("UDF TX" and, together with the
Company, the "Borrowers"), Textron Financial Corporation, as agent (the
"Original Agent"), together with the lenders party thereto (the "Original
Lenders"), previously entered into the Loan and Security Agreement dated as of
June 14, 2006 (as previously amended, the "Original Credit Agreement") pursuant
to which, among other things, Original Lenders agreed, subject to the terms and
conditions set forth in the Original Loan Agreement, to make certain loans and
financial accommodations to the Borrowers.
 
B.           The Company, Subordinated Creditor and Original Agent entered into
that certain Amended and Restated Subordination and Intercreditor Agreement
dated as of September 25, 2009 (the "Original Subordination Agreement").
 
C.           Borrowers and Original Agent entered into that certain Assignment
of Notes and Liens dated as of the date hereof pursuant to which the Original
Agent assigned to Agent and the Senior Lenders, among other things, the Original
Credit Agreement and the Original Subordination Agreement.
 
D.           Borrowers, certain affiliates of Borrowers, Agent and Senior
Lenders have entered into an Amended and Restated Loan and Security Agreement as
of June 21, 2010 (collectively, as the same has been and may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
"Senior Loan Agreement") pursuant to which, among other things, Senior Lenders
have agreed, subject to the terms and conditions set forth in the Senior Loan
Agreement, to make certain loans and financial accommodations to the
Borrowers.  All of the Company's obligations to Agent and Senior Lenders under
the Senior Loan Agreement and the other Senior Debt Documents (as hereinafter
defined) are secured by liens on and security interests in substantially all of
the now existing and hereafter acquired real and personal property of the
Company (the "Collateral").
 
E.           The Company is indebted to Subordinated Creditor pursuant to a
Third Amended and Restated Secured Line of Credit Promissory Note dated as of
August 17, 2009 in the principal amount of $60,000,000 (as amended, the
"Subordinated Note").  All of Company's obligations evidenced by the
Subordinated Note are secured by liens on and security interests in the
Collateral.
 
F.           As an inducement to and as one of the conditions precedent to the
agreement of Agent and Senior Lenders to consummate the transactions
contemplated by the Senior Loan Agreement, Agent and Senior Lenders have
required the execution and delivery of this Agreement by Subordinated Creditor
and the Company in order to set forth the relative rights and priorities of
Agent, Senior Lenders and Subordinated Creditor under the Senior Debt Documents
and the Subordinated Debt Documents (as hereinafter defined).
 
 

--------------------------------------------------------------------------------

 
G.           This Agreement amends and restates in its entirety the Original
Subordination Agreement.
 
NOW, THEREFORE, in order to induce Agent and Senior Lenders to consummate the
transactions contemplated by the Senior Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:
 
1.           Definitions.  The following terms shall have the following meanings
in this Agreement:
 
"Agent" means Wesley J. Brockhoeft, as Agent for the Senior Lenders, or any
other Person appointed by the holders of the Senior Debt as administrative agent
for purposes of the Senior Debt Documents and this Agreement.
 
"Bankruptcy Code" means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
"Distribution" means, with respect to any indebtedness, obligation or security,
(a) any payment or distribution by any Person of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness, obligation
or security, (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person or (c) the granting of any
lien or security interest to or for the benefit of the holders of such
indebtedness, obligation or security in or upon any property of any Person.
 
"Enforcement Action" means (a) to take from or for the account of the Company or
any guarantor of the Subordinated Debt, by set-off or in any other manner, the
whole or any part of any moneys which may now or hereafter be owing by the
Company or any such guarantor with respect to the Subordinated Debt, (b) to sue
for payment of, or to initiate or participate with others in any suit, action or
proceeding against the Company or any such guarantor to (i) enforce payment of
or to collect the whole or any part of the Subordinated Debt or (ii) commence
judicial enforcement of any of the rights and remedies under the Subordinated
Debt Documents or applicable law with respect to the Subordinated Debt, (c) to
accelerate the Subordinated Debt, (d) to exercise any put option or to cause the
Company or any such guarantor to honor any redemption or mandatory prepayment
obligation under any Subordinated Debt Document, (e) to notify account debtors
or directly collect accounts receivable or other payment rights of the Company
or any such guarantor, or (f) to take any action under the provisions of any
state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of the Company or any such
guarantor, including the Collateral.
 
"Loan Documents" means the Senior Loan Agreement and all other agreements,
documents and instruments executed from time to time in connection therewith, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
 
"Permitted Uses" means (i) the funding of interest payments on senior loans
encumbering projects which are also subject to a junior or subordinate Client
Loan (as defined in the Senior Loan Agreement), (ii) management fees payable to
the Company in connection with such projects in amounts and on terms and
conditions satisfactory to Agent, and (iii) the repayment of Senior Debt in
accordance with the terms and conditions of the Senior Debt Documents.
 
 
2

--------------------------------------------------------------------------------

 
"Person" means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.
 
"Proceeding" means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
 
"Refinancing Senior Debt Documents" means any financing documentation which
replaces the Loan Documents and pursuant to which the Senior Debt under the Loan
Documents are refinanced, as such financing documentation may be amended,
restated, supplemented or otherwise modified from time to time in compliance
with this Agreement.
 
"Senior Debt" means all obligations, liabilities and indebtedness of every
nature of the Company from time to time owed to Agent or any Senior Lender under
the Senior Debt Documents, including, without limitation, the principal amount
of all debts, claims and indebtedness, accrued and unpaid interest and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with (a) any amendments, modifications, renewals or extensions
thereof to the extent not prohibited by the terms of this Agreement and (b) any
interest accruing thereon after the commencement of a Proceeding, without regard
to whether or not such interest is an allowed claim.  Senior Debt shall be
considered to be outstanding whenever any loan commitment under the Senior Debt
Documents is outstanding.
 
"Senior Debt Documents" means the Loan Documents and, after any refinancing of
the Senior Debt under the Loan Documents, the Refinancing Senior Debt Documents.
 
"Senior Default" means any "Event of Default" under the Senior Debt Documents,
or any condition or event that, after notice or lapse of time or both, would
constitute such an Event of Default if that condition or event were not cured or
removed within any applicable grace or cure period set forth therein.
 
"Senior Lenders" means the holders of the Senior Debt.
 
"Subordinated Debt" means all of the obligations of the Company to Subordinated
Creditor evidenced by or incurred pursuant to the Subordinated Debt Documents.
 
"Subordinated Debt Documents" means the Subordinated Note, any guaranty with
respect to the Subordinated Debt, any security agreement, any participation
agreement or other collateral document securing the Subordinated Debt and all
other documents, agreements and instruments now existing or hereinafter entered
into evidencing or pertaining to all or any portion of the Subordinated Debt.
 
"Subordinated Debt Default" means a default in the payment of the Subordinated
Debt or in the performance of any term, covenant or condition contained in the
Subordinated Debt Documents or any other occurrence permitting Subordinated
Creditor to accelerate the payment of all or any portion of the Subordinated
Debt.
 
 
3

--------------------------------------------------------------------------------

 
2.
Subordination.

 
2.1           Subordination of Subordinated Debt to Senior Debt.  The Company
covenants and agrees, and Subordinated Creditor by its acceptance of the
Subordinated Debt Documents (whether upon original issue or upon transfer or
assignment) likewise covenants and agrees, notwithstanding anything to the
contrary contained in any of the Subordinated Debt Documents, that the payment
of any and all of the Subordinated Debt shall be subordinate and subject in
right and time of payment, to the extent and in the manner hereinafter set
forth, to the prior indefeasible payment in full in cash of all Senior
Debt.  Each holder of Senior Debt, whether such Senior Debt is now outstanding
or hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Debt in reliance upon the provisions contained in this
Agreement.
 
2.2           Liquidation, Dissolution, Bankruptcy.  In the event of any
Proceeding involving the Company:
 
(a)           All Senior Debt shall first be indefeasibly paid in full in cash
and all commitments to lend under the Senior Debt Documents shall be terminated
before any Distribution, whether in cash, securities or other property, shall be
made to Subordinated Creditor on account of any Subordinated Debt.
 
(b)           Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Debt shall be paid or delivered directly to Agent
(to be held and/or applied by Agent in accordance with the terms of the Senior
Debt Documents) until all Senior Debt is indefeasibly paid in full in cash and
all commitments to lend under the Senior Debt Documents shall have been
terminated.  Subordinated Creditor irrevocably authorizes, empowers and directs
any debtor, debtor in possession, receiver, trustee, liquidator, custodian,
conservator or other Person having authority, to pay or otherwise deliver all
such Distributions to Agent.  Subordinated Creditor also irrevocably authorizes
and empowers Agent, in the name of Subordinated Creditor, to demand, sue for,
collect and receive any and all such Distributions.
 
(c)           Subordinated Creditor agrees not to initiate, prosecute or
participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Senior Debt or any liens
and security interests securing the Senior Debt.
 
(d)           Subordinated Creditor agrees that Agent or any Senior Lender may
consent to the use of cash collateral or provide financing to Company on such
terms and conditions and in such amounts as Agent or such Senior Lender, in its
sole discretion, may decide and, in connection therewith, Company may grant to
Agent or such Senior Lender liens and security interests upon all of the
property of Company, which liens and security interests (i) shall secure payment
of all Senior Debt (whether such Senior Debt arose prior to the commencement of
any Proceeding or at any time thereafter) and all other financing provided by
Agent or such Senior Lender during such Proceeding and (ii) shall be superior in
priority to the liens and security interests, if any, in favor of Subordinated
Creditor on the property of Company.  Subordinated Creditor agrees that it will
not object to or oppose a sale or other disposition of any property securing all
of any part of the Senior Debt free and clear of security interests, liens or
other claims of Subordinated Creditor under Section 363 of the Bankruptcy Code
or any other provision of the Bankruptcy Code if Agent or any Senior Lender has
consented to such sale or disposition.  Subordinated Creditor agrees not to
assert any right it may have to "adequate protection" of Subordinated Creditor's
interest in any Collateral in any Proceeding and agrees that it will not seek to
have the automatic stay lifted with respect to any Collateral without the prior
written consent of Agent or such Senior Lender.  Subordinated Creditor waives
any claim it may now or hereafter have arising out of Agent's or any Senior
Lender's election, in any Proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, and/or any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code by Company, as debtor in possession.  Subordinated Creditor further agrees
that it will not seek to participate or participate on any creditor's committee
without Agent's or such Senior Lender's prior written consent.  This Agreement,
which the parties hereto expressly acknowledge is a "subordination agreement"
under section 510(a) of the Bankruptcy Code, shall be effective before, during
and after the commencement of a Proceeding.
 
 
4

--------------------------------------------------------------------------------

 
(e)           Subordinated Creditor agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Debt requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of Subordinated Creditor
promptly to do so prior to 30 days before the expiration of the time to file any
such proof of claim and (ii) vote such claim in any such Proceeding upon the
failure of Subordinated Creditor to do so prior to 15 days before the expiration
of the time to vote any such claim; provided Agent shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim.  In the
event that Agent votes any claim in accordance with the authority granted
hereby, Subordinated Creditor shall not be entitled to change or withdraw such
vote.
 
(f)           The Senior Debt shall continue to be treated as Senior Debt and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and Subordinated Creditor even if all or part
of the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.
 
2.3
Subordinated Debt Payment Restrictions.

 
(a)           Notwithstanding the terms of the Subordinated Debt Documents, the
Company hereby agrees that it may not make, and Subordinated Creditor hereby
agrees that it will not accept, any Distribution with respect to the
Subordinated Debt until the Senior Debt is indefeasibly paid in full in cash and
all commitments to lend under the Senior Debt Documents have terminated.
 
(b)           Notwithstanding any provision of this Section 2.3 to the contrary,
the failure of the Company to make any Distribution with respect to the
Subordinated Debt by reason of the operation of this Section 2.3 shall not be
construed as preventing the occurrence of a Subordinated Debt Default under the
applicable Subordinated Debt Documents.
 
2.4           Subordinated Debt Standstill
Provisions.                                                                           Until
the Senior Debt is indefeasibly paid in full in cash and all commitments to lend
under the Senior Debt Documents shall be terminated, Subordinated Creditor shall
not, without the prior written consent of Agent, take any Enforcement Action
with respect to the Subordinated Debt or the Collateral.  Notwithstanding the
foregoing, Subordinated Creditor may file proofs of claim against the Company in
any Proceeding involving the Company.  Any Distributions or other proceeds of
any Enforcement Action obtained by Subordinated Creditor in violation of the
foregoing prohibition shall in any event be held in trust by it for the benefit
of Agent and Senior Lenders and promptly paid or delivered to Agent for the
benefit of Senior Lenders in the form received until all Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents shall have been terminated.
 
 
5

--------------------------------------------------------------------------------

 
2.5           Incorrect Payments.  If any Distribution on account of the
Subordinated Debt not permitted to be made by the Company or accepted by
Subordinated Creditor under this Agreement, such Distribution shall not be
commingled with any of the assets of Subordinated Creditor, shall be held in
trust by Subordinated Creditor for the benefit of Agent and Senior Lenders and
shall be promptly paid over to Agent for application (in accordance with the
Senior Debt Documents) to the payment of the Senior Debt then remaining unpaid,
until all of the Senior Debt is paid in full.
 
2.6           Subordination of Liens and Security Interests; Agreement Not to
Contest; Agreement to Release Liens.  Until the Senior Debt has been
indefeasibly paid in full in cash and all lending commitments under the Senior
Debt Documents have terminated, all liens and security interests of Subordinated
Creditor in the Collateral shall be and hereby are subordinated for all purposes
and in all respects to the liens and security interests of Agent (for its
benefit and the benefit of the Senior Lenders) in the Collateral, regardless of
the time, manner or order of perfection of any such liens and security
interests. Subordinated Creditor agrees that it will not at any time contest the
validity, perfection, priority or enforceability of the Senior Debt, the Senior
Debt Documents, or the liens and security interests of Agent in the Collateral
securing the Senior Debt.  In the event that Agent releases or agrees to release
any of its liens or security interests in the Collateral in connection with the
sale or other disposition thereof or any of the Collateral is sold or retained
pursuant to a foreclosure or similar action, Subordinated Creditor shall (or
shall cause its agent) to promptly execute and deliver to Agent such termination
statements and releases as Agent shall reasonably request to effect the release
of the liens and security interests of Subordinated Creditor in such Collateral.
In furtherance of the foregoing, Subordinated Creditor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of Subordinated Creditor and in the name of Subordinated Creditor or otherwise,
to execute and deliver any document or instrument which Subordinated Creditor
may be required to deliver pursuant to this Section 2.6.
 
2.7           Application of Proceeds from Sale or other Disposition of the
Collateral.  In the event of any sale, transfer or other disposition (including
a casualty loss or taking through eminent domain) of the Collateral, the
proceeds resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Debt Documents or as otherwise consented
to by Agent and the Senior Lenders until such time as the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents have been terminated.
 
2.8           Exclusive Enforcement.  Until the Senior Debt has been
indefeasibly paid in full in cash and all lending commitments under the Senior
Debt Documents have terminated, whether or not a Proceeding has been commenced
by or against the Company, Agent shall have the exclusive right to take and
continue any Enforcement Action with respect to the Collateral, without any
consultation with or consent of Subordinated Creditor.  Upon the occurrence and
during the continuance of a default or an event of default under the Senior Debt
Documents, Agent may take and continue any Enforcement Action with respect to
the Senior Debt and the Collateral in such order and manner as it may determine
in its sole discretion.
 
 
6

--------------------------------------------------------------------------------

 
2.9
Sale, Transfer or other Disposition of Subordinated Debt.

 
(a)           Subordinated Creditor shall not sell, assign, pledge, dispose of
or otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document.
 
(b)           Notwithstanding the foregoing, the subordination effected hereby
shall survive any sale, assignment, pledge, disposition or other transfer of all
or any portion of the Subordinated Debt in violation of the foregoing
prohibition, and the terms of this Agreement shall be binding upon the
successors and assigns of Subordinated Creditor, as provided in Section 10
hereof.
 
2.10           Use of Subordinated Debt.  Until the Senior Debt has been
indefeasibly paid in full in cash and all lending commitments under the Senior
Debt Documents have terminated, whether or not a Proceeding has been commenced
by or against the Company, the Company covenants and agrees that the
Subordinated Debt shall be utilized only in connection with Permitted Uses.
 
2.11  Legends.  Until the termination of this Agreement in accordance with
Section 16 hereof, Subordinated Creditor will cause to be clearly, conspicuously
and prominently inserted on the face of the Subordinated Note and any other
Subordinated Debt Document, as well as any renewals or replacements thereof, the
following legend:
 
"This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Second Amended and
Restated Subordination and Intercreditor Agreement (the "Subordination
Agreement") dated as of June 21, 2010 among United Mortgage Trust, United
Development Funding, L.P. (the "Company") and Wesley J. Brockhoeft ("Agent"), to
the indebtedness (including interest) owed by the Company pursuant to that
certain Amended and Restated Loan and Security Agreement dated as of June 21,
2010 among the Company, UDF TX One, L.P., Agent and the lenders from time to
time party thereto (the "Loan Agreement"), as such Loan Agreement may be
amended, restated, supplemented or otherwise modified from time to time and to
indebtedness refinancing the indebtedness under that agreement as contemplated
by the Subordination Agreement; and each holder of this instrument, by its
acceptance hereof, irrevocably agrees to be bound by the provisions of the
Subordination Agreement."
 
3.           Modifications.
 
3.1           Modifications to Senior Debt Documents.  Senior Lenders may at any
time and from time to time without the consent of or notice to Subordinated
Creditor, without incurring liability to Subordinated Creditor and without
impairing or releasing the obligations of Subordinated Creditor under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Debt, or amend in any manner
any agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Senior Debt.
 
3.2           Modifications to Subordinated Debt Documents.  Until the Senior
Debt has been indefeasibly paid in full in cash and all lending commitments
under the Senior Debt Documents have terminated, and notwithstanding anything to
the contrary contained in the Subordinated Debt Documents, Subordinated Creditor
shall not, without the prior written consent of Agent, agree to any amendment,
modification or supplement to the Subordinated Debt Documents.
 
 
7

--------------------------------------------------------------------------------

 
4.           Waiver of Certain Rights by Subordinated Creditor.
 
4.1           Marshaling. Subordinated Creditor hereby waives any rights it may
have under applicable law to assert the doctrine of marshaling or to otherwise
require Agent and the Senior Lenders to marshal any property of Company or any
guarantor of the Senior Debt for the benefit of Subordinated Creditor.
 
4.2           Rights Relating to Agent's Actions with respect to the Collateral.
Subordinated Creditor hereby waives, to the extent permitted by applicable law,
any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Agent from taking, or refraining from taking,
any action with respect to all or any part of the Collateral. Without limitation
of the foregoing, Subordinated Creditor hereby agrees (a) that it has no right
to direct or object to the manner in which Agent applies the proceeds of the
Collateral resulting from the exercise by Agent of rights and remedies under the
Senior Debt Documents to the Senior Debt and (b) that Agent has not assumed any
obligation to act as the agent for Subordinated Creditor with respect to the
Collateral.
 
5.           Representations and Warranties.
 
5.1           Representations and Warranties of Subordinated
Creditor.  Subordinated Creditor hereby represents and warrants to Agent and
Senior Lenders that as of the date hereof: (a) Subordinated Creditor is a real
estate investment trust duly formed and validly existing under the laws of the
State of Maryland; (b) Subordinated Creditor has the power and authority to
enter into, execute, deliver and carry out the terms of this Agreement, all of
which have been duly authorized by all proper and necessary action; (c) the
execution of this Agreement by Subordinated Creditor will not violate or
conflict with the organizational documents of Subordinated Creditor, any
material agreement binding upon Subordinated Creditor or any law, regulation or
order or require any consent or approval which has not been obtained; (d) this
Agreement is the legal, valid and binding obligation of Subordinated Creditor,
enforceable against Subordinated Creditor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by equitable principles; and (e) Subordinated
Creditor is the sole owner, beneficially and of record, of the Subordinated Debt
Documents and the Subordinated Debt.
 
5.2           Representations and Warranties of Agent.  Agent hereby represents
and warrants to Subordinated Creditor that as of the date hereof: (a) Agent is a
corporation duly formed and validly existing under the laws of the State of
Delaware; (b) Agent has the power and authority to enter into, execute, deliver
and carry out the terms of this Agreement, all of which have been duly
authorized by all proper and necessary action; (c) the execution of this
Agreement by Agent will not violate or conflict with the organizational
documents of Agent, any material agreement binding upon Agent or any law,
regulation or order or require any consent or approval which has not been
obtained; and (d) this Agreement is the legal, valid and binding obligation of
Agent, enforceable against Agent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles.
 
6.           Subrogation.  Subject to the indefeasible payment in full in cash
of all Senior Debt and the termination of all lending commitments under the
Senior Debt Documents, Subordinated Creditor shall be subrogated to the rights
of Agent and Senior Lenders to receive Distributions with respect to the Senior
Debt until the Subordinated Debt is paid in full.  Subordinated Creditor agrees
that in the event that all or any part of a payment made with respect to the
Senior Debt is recovered from the holders of the Senior Debt in a Proceeding or
otherwise, any Distribution received by Subordinated Creditor with respect to
the Subordinated Debt at any time after the date of the payment that is so
recovered, whether pursuant to the right of subrogation provided for in this
Agreement or otherwise, shall be deemed to have been received by Subordinated
Creditor in trust as property of the holders of the Senior Debt and Subordinated
Creditor shall forthwith deliver the same to the Agent for the benefit of the
Senior Lenders for application to the Senior Debt until the Senior Debt is paid
in full.  A Distribution made pursuant to this Agreement to Agent or Senior
Lenders which otherwise would have been made to Subordinated Creditor is not, as
between the Company and Subordinated Creditor, a payment by the Company to or on
account of the Senior Debt.
 
 
8

--------------------------------------------------------------------------------

 
7.           Modification.  Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Agent and Subordinated Creditor, and then such modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
given.  Any notice to or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.
 
8.           Further Assurances.  Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.
 
9.           Notices.  Unless otherwise specifically provided herein, any notice
delivered under this Agreement shall be in writing addressed to the respective
party as set forth below and may be personally served, telecopied or sent by
overnight courier service or certified or registered United States mail and
shall be deemed to have been given (a) if delivered in person, when delivered;
(b) if delivered by telecopy, on the date of transmission if transmitted on a
business day before 4:00 p.m. (Dallas, Texas time) or, if not, on the next
succeeding business day; (c) if delivered by overnight courier, one business day
after delivery to such courier properly addressed; or (d) if by United States
mail, four business days after deposit in the United States mail, postage
prepaid and properly addressed.
 
 
9

--------------------------------------------------------------------------------

 
Notices shall be addressed as follows:
 
If to Subordinated Creditor:
 
United Mortgage Trust
1702 North Collins Blvd., Suite 100
Richardson, Texas 75080
Attention:                      Christine Griffin
Telecopy:                      (469) 916-0695


With a copy to:
 
Hallett & Perrin, P.C.
2001 Bryan Street, Suite 3900
Dallas, Texas 75201
Attention:                      Melissa Youngblood
Telecopy:                      (214) 922-4170
 
If to the Company:
 
United Development Funding, L.P.
1301 Municipal Way, Suite 200
Grapevine, Texas 76051
Attention:                      Ben Wissink
Telecopy:                      (214) 530-8231
 
With a copy to:
 
Hallett & Perrin, P.C.
2001 Bryan Street, Suite 3900
Dallas, Texas 75201
Attention:                      Melissa Youngblood
Telecopy:                      (214) 922-4170
 
If to Agent or Senior Lenders:
 
                      4611 Bee Caves Road, Suite 104
Austin, Texas  78746
Attention:                      Wesley J. Brockhoeft
Telecopy:                      (512) 329-5909
 
With a copy to:
 
Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, Texas  75202
Attention:                      Daryl Robertson
Telecopy:                      (214) 468-3599
 
 
10

--------------------------------------------------------------------------------

 
or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 9.
 
10.           Successors and Assigns.  This Agreement shall inure to the benefit
of, and shall be binding upon, the respective successors and assigns of Agent,
Senior Lenders and Company, and, subject to Section 2.9 hereof, Subordinated
Creditor.  To the extent permitted under the Senior Debt Documents, Senior
Lenders may, from time to time, without notice to Subordinated Creditor, assign
or transfer any or all of the Senior Debt or any interest therein to any Person
and, notwithstanding any such assignment or transfer, or any subsequent
assignment or transfer, the Senior Debt shall, subject to the terms hereof, be
and remain Senior Debt for purposes of this Agreement, and every permitted
assignee or transferee of any of the Senior Debt or of any interest therein
shall, to the extent of the interest of such permitted assignee or transferee in
the Senior Debt, be entitled to rely upon and be the third party beneficiary of
the subordination provided under this Agreement and shall be entitled to enforce
the terms and provisions hereof to the same extent as if such assignee or
transferee were initially a party hereto.
 
11.           Relative Rights.                                This Agreement
shall define the relative rights of Agent, Senior Lenders and Subordinated
Creditor.  Nothing in this Agreement shall (a) impair, as among the Company,
Agent and Senior Lenders and as between the Company and Subordinated Creditor,
the obligation of the Company with respect to the payment of the Senior Debt and
the Subordinated Debt in accordance with their respective terms or (b) affect
the relative rights of Agent, Senior Lenders or Subordinated Creditor with
respect to any other creditors of the Company.
 
12.           Conflict.  In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.
 
13.           Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
15.           Severability.  In the event that any provision of this Agreement
is deemed to be invalid, illegal or unenforceable by reason of the operation of
any law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.
 
16.           Continuation of Subordination; Termination of Agreement.  This
Agreement shall remain in full force and effect until the indefeasible payment
in full in cash of the Senior Debt and the termination of all lending
commitments under the Senior Debt Documents after which this Agreement shall
terminate without further action on the part of the parties hereto.
 
17.           Applicable Law.  This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of
Texas, without regard to conflicts of law principles.
 
18.           CONSENT TO JURISDICTION. EACH OF SUBORDINATED CREDITOR AND THE
COMPANY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE STATE OF TEXAS AND IRREVOCABLY AGREES THAT, SUBJECT TO
AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EACH OF SUBORDINATED CREDITOR AND
THE COMPANY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH OF SUBORDINATED
CREDITOR AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUBORDINATED CREDITOR
AND THE COMPANY AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.  IN ANY LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION
PROCEEDING RELATING TO THIS AGREEMENT, ALL DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS OF SUBORDINATED CREDITOR, THE COMPANY OR ANY OF THEIR RESPECTIVE
AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF SUBRODINATED
CREDITOR OR THE COMPANY, AS APPLICABLE, FOR PURPOSES OF ALL APPLICABLE LAW OR
COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY
(WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE).  EACH OF SUBORDINATED CREDITOR
AND THE COMPANY AGREES THAT AGENT'S OR ANY LENDER'S COUNSEL IN ANY SUCH DISPUTE
RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER
CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED
IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION.  EACH OF SUBORDINATED
CREDITOR AND THE COMPANY IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN
TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER ITS CONTROL AND
RELATING TO THE DISPUTE.
 
 
11

--------------------------------------------------------------------------------

 
19.           WAIVER OF JURY TRIAL. SUBORDINATED CREDITOR, THE COMPANY AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED DEBT
DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS.  EACH OF SUBORDINATED CREDITOR,
THE COMPANY AND AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF
SUBORDINATED CREDITOR, THE COMPANY AND AGENT WARRANTS AND REPRESENTS THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
20.           Waiver of Certain Rights by Company.  The Company acknowledges,
confirms and agrees that, as of the date hereof, Company has no offsets,
defenses, claims or counterclaims against the Agent or the Senior Lenders with
respect to any of the Company's liabilities and obligations to the Agent and the
Senior Lenders under the Senior Debt Documents, and to the extent that the
Company has any such claims under the Senior Debt Documents, the Company
affirmatively WAIVES and RENOUNCES such claims as of the date hereof.
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Subordinated Creditor, the Company and Agent have caused
this Agreement to be executed as of the date first above written.
 
 
SUBORDINATED CREDITOR:



 
UNITED MORTGAGE TRUST, a Maryland Trust





By: /s/__David Hanson__
Name:  David Hanson
Title:  Advisor


COMPANY:


 
UNITED DEVELOPMENT FUNDING, L.P., a
       Delaware limited partnership



 
By:
United Development Funding, Inc., its general partner







By: /s/__Ben Wissink______
Name:  Ben Wissink
Title:  Vice President




AGENT:






 /s/__Wesley J. Brockhoeft________________
WESLEY J. BROCKHOEFT, an individual, as Agent

SECOND AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT, Page


 
13

--------------------------------------------------------------------------------

 

On this ____ day of June, 2010
 
the undersigned hereby consent to the terms of this
 
Second Amended and Restated Subordination and Intercreditor
 
Agreement
 


 
 /s/    Todd F. Etter
 
TODD F. ETTER, an individual
 


 
 /s/     Hollis M. Greenlaw
 
HOLLIS M. GREENLAW, an individual
 


 
UNITED DEVELOPMENT FUNDING III, L.P.


By:  UMTH Land Development, L.P.
Its:  General Partner


By:  UMT Services, Inc.
Its:  General Partner




By: /s/    Ben Wissink_______
Name: Ben Wissink
Title: Chief Operating Officer

